Case 14-07182        Doc 56     Filed 12/31/18     Entered 12/31/18 11:00:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-07182
         Cherie A Dynako

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2014.

         2) The plan was confirmed on 08/01/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/29/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $21,750.00.

         10) Amount of unsecured claims discharged without payment: $19,753.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-07182       Doc 56      Filed 12/31/18    Entered 12/31/18 11:00:49                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $43,340.00
         Less amount refunded to debtor                          $88.65

 NET RECEIPTS:                                                                                  $43,251.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,843.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,025.05
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,868.05

 Attorney fees paid and disclosed by debtor:                $157.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T MOBILITY II LLC           Unsecured      1,480.00       1,480.31         1,480.31      1,480.31         0.00
 BAXTER CREDIT UNION            Secured       27,761.00     27,761.00        27,761.00      27,761.00    1,785.66
 BAXTER CREDIT UNION            Unsecured         471.00        471.04           471.04        471.04         0.00
 BAXTER CREDIT UNION            Unsecured            NA           0.35             0.35           0.35        0.00
 BECKET & LEE LLP               Unsecured         487.00        487.16           487.16        487.16         0.00
 CACH LLC                       Unsecured      1,422.00       1,422.14         1,422.14      1,422.14         0.00
 DISCOVER BANK                  Unsecured         827.00        827.39           827.39        827.39         0.00
 OCWEN LOAN SERVICING LLC       Secured             0.00          0.00             0.00           0.00        0.00
 OCWEN LOAN SERVICING LLC       Secured             0.00          0.00             0.00           0.00        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,836.00       2,835.94         2,835.94      2,835.94         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         312.31           312.31        312.31         0.00
 RECOVERY MANAGEMENT SERVICE Unsecured            128.00           NA               NA            0.00        0.00
 SONNENSCHEIN FINANCIAL SERVICE Unsecured         270.00           NA               NA            0.00        0.00
 STELLAR RECOVERY INC           Unsecured         146.00           NA               NA            0.00        0.00
 THE BUREAUS INC                Unsecured          38.00           NA               NA            0.00        0.00
 WFDS/WDS                       Unsecured     11,877.00            NA               NA            0.00        0.00
 ARMOR SYSTEMS CO               Unsecured         200.00           NA               NA            0.00        0.00
 BAXTER CREDIT UNION            Unsecured         482.00           NA               NA            0.00        0.00
 CHASE                          Unsecured      4,080.00            NA               NA            0.00        0.00
 CHASE                          Unsecured      1,579.00            NA               NA            0.00        0.00
 BAXTER ECU                     Unsecured         482.00           NA               NA            0.00        0.00
 BAXTER ECU                     Unsecured         471.00           NA               NA            0.00        0.00
 TOYOTA MOTOR CREDIT CORP       Secured             0.00          0.00             0.00           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-07182        Doc 56      Filed 12/31/18     Entered 12/31/18 11:00:49              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                  $27,761.00         $27,761.00            $1,785.66
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                                $0.00              $0.00                $0.00
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $27,761.00         $27,761.00            $1,785.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,836.64          $7,836.64               $0.00


 Disbursements:

         Expenses of Administration                             $5,868.05
         Disbursements to Creditors                            $37,383.30

 TOTAL DISBURSEMENTS :                                                                      $43,251.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
